DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because: in the second to last line of the claim, “patients’ eye” is inconsistent with the aforementioned “patient’s eye”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 7, and 14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 14, it is unclear as to what “approximately 3 psi” actually is since the Specification does not further clarify any particular range of values.
Regarding claim 7, “the metal stand” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein (US 5230347).
Regarding claim 1, Weinstein discloses an apparatus, comprising: a compressed air source (Figs. 1 and 2; 3:47-50, “air compressor 4”); a line coupled to the compressed air source and configured to couple to an outlet tip (Figs. 1 and 2 show a line from the “air compressor 4” to the “nozzle 9”; 4:60-63, “nozzle 9”), wherein the line is configured to supply compressed air from the compressed air source through the line to exit through the outlet tip (Figs. 1 and 2 show a line from the “air compressor 4” to the “nozzle 9”). 
Regarding claim 2, Weinstein discloses a valve coupled between the line and the outlet tip and configured to adjust an airflow rate of the compressed air exiting through the outlet tip (3:50-54, “4-way valve 7” is placed along the line and before the outlet tip).
Regarding claim 4, Weinstein discloses an inline filter coupled between the compressed air source and the line (Fig. 2: “filter 8”).
Regarding claim 5, Weinstein discloses that the compressed air source comprises an air compressor (Fig. 2: “air compressor 4”).
Regarding claim 6, Weinstein discloses a stand configured to secure the outlet tip and configured to provide horizontal and vertical movement of the outlet tip (Figs. 1 and 6; 5:28-41, “movable block 54”, “support member 53”, “control stick 55”).
Regarding claim 11, Weinstein discloses a method of operating an air esthesiometer (Abstract), comprising: placing a patient's head into a stand (Fig. 6); adjusting a slit lamp horizontally and vertically to align an outlet tip with a center of the patient's eye (6:59-64, “slit-lamp positioning device…MARCO-IIB slit lamp and attachment method”); advancing the outlet tip towards the patient's eye to a desired distance from the patient's eye (Figs. 1 and 6; 5:28-41, “movable block 54”, “support member 53”, “control stick 55”); triggering an outlet of compressed air through the outlet tip towards the patients' eye (4:39-42, “air is delivered to the cornea”); and recording the patient's response to the compressed air (3:39, “measuring tactile sensation”; 10:2, “results”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5230347).
Regarding claim 9, Weinstein discloses a user input device, wherein activation of the user input device triggers a stream of air to exit the outlet tip (5:14-18).  Weinstein does not explicitly disclose that the duration of the stream is 2 seconds long.  However, Weinstein does teach a timed system where the length of the stream may be predetermined (5:9-22, “timer 6”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a 2-second stream, so as to provide the desired duration for the particular application.
Regarding claim 12, Weinstein does not explicitly disclose increasing a pressure of the air from the outlet tip; and repeating the steps of triggering the outlet of compressed air and recording the patient’s response to the compressed air.  However, Weinstein does teach that the flow of air may be adjusted (8:63-65, “0 through about 300 SCCM”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an ability to increase the pressure of the air through the outlet tip, so as to provide control over the amount of pressure applied to the cornea.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5230347), as applied to claims 1 and 11 above, in view of Walsh (US 2014/0275935).
Regarding claim 3, Weinstein does teach a manner of controlling airflow rate (8:63-65).  Weinstein does not explicitly disclose a valve that is configured to provide an airflow rate of approximately 3 psi at the outlet tip.  However, Walsh teaches applying 1-2 psi in air pressure to the cornea for diagnostic measurement ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pressure of Walsh to the pressure of Weinstein, as to provide a useful amount of applied pressure.
Regarding claim 14, Weinstein discloses a user input device, wherein activation of the user input device triggers a stream of air to exit the outlet tip (5:14-18).  Weinstein does not explicitly disclose that the duration of the stream is 2 seconds long.  However, Weinstein does teach a timed system where the length of the stream may be predetermined (5:9-22, “timer 6”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a 2-second stream, so as to provide the desired duration for the particular application.  Weinstein does not explicitly disclose a valve that is configured to provide an airflow rate of approximately 3 psi at the outlet tip.  However, Walsh teaches applying 1-2 psi in air pressure to the cornea for diagnostic measurement ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pressure of Walsh to the pressure of Weinstein, as to provide a useful amount of applied pressure.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5230347), as applied to claim 6 above, in view of Graether (US 7922329).
Regarding claim 7, Weinstein does not explicitly disclose that a metal stand is attached to a slit lamp and comprises four light emitting diode (LED)-based bulbs.  However, Graether teaches a slit lamp device (Abstract; Fig. 1) that utilizes multiple LED bulbs as a light source (3:16-19, “light ring 72”; Figs. 1 and 2 show a light ring with multiple sources).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the LEDs of Graether to the slit lamp source of Weinstein, as to provide conventional energy-efficient lighting to a slit lamp.  Additionally, one having ordinary skill would have found it obvious that the number of bulbs that are used is naturally limited by the needs and size-constraints of the system.
Regarding claim 13, Weinstein discloses adjusting the stand/slit lamp to align the outlet tip with the center of the patient's eye (6:59-64, “slit-lamp positioning device…MARCO-IIB slit lamp and attachment method”).  Weinstein does not explicitly disclose doing so using the reflection of LED bulbs in the patient's cornea.  However, Graether teaches a slit lamp device (Abstract; Fig. 1) wherein the reflection of LEDs illuminating the cornea may be used (4:14-17, “LED ring light…a circular image, or Purkinje image can be presented on the cornea”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the LEDs of Graether to the slit lamp source of Weinstein, as to provide conventional energy-efficient lighting to a slit lamp.  Additionally, one having ordinary skill would have found it obvious that the number of bulbs that are used is naturally limited by the needs and size-constraints of the system.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5230347), as applied to claim 1 above, in view of Kempe (US 5897838).
Regarding claim 8, Weinstein does not explicitly disclose that the outlet tip comprises a disposable 200-microliter-filter pipette tip.  However, Kempe teaches the use of a standard disposable 200 mL pipette tip for channeling a gas (4:39-48).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pipette tips of Kempe to the outlet of Weinstein, as to provide a standardized outlet of air.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5230347), as applied to claim 9 above, in view of Verdooner (US 2010/0097573).
Regarding claim 10, Weinstein does not explicitly disclose that the user device comprises a foot pedal.  However, Verdooner teaches an eye imaging device that uses a foot pedal to trigger image capture ([0061]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pedal of Verdooner to the system of Weinstein, as to provide the convenience of not needing to use one’s hands during an examination procedure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793